Case: 15-50535      Document: 00513416229         Page: 1    Date Filed: 03/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-50535                               FILED
                                  Summary Calendar                        March 11, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

ALBERTO MONSIVAIS-ALMENDAR,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:15-CR-8-1




Before REAVLEY, SMITH, AND HAYNES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Alberto Monsivais-Almendar has



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50535    Document: 00513416229    Page: 2   Date Filed: 03/11/2016


                                No. 15-50535

moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Monsivais-Almendar has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2